Title: Letter from London, [on or after 7 February 1774]
From: Franklin, Benjamin
To: 

Printed in The Boston Gazette, April 25, 1774 
This letter and the extract from another below, February 19, seem to be companion pieces, and the signs point to Franklin as their author. They were printed in newspapers a few days apart, one in Boston and the other in Philadelphia, and describe the scene at the Cockpit in terms that frequently echo what the agent wrote to Cushing on February 15. The present letter, in fact, is little more than a shorter version of that one, with “I” changed to “he”; and some of the material also parallels the Philadelphia extract. In both newspaper accounts the ideas are Franklin’s, the style is indistinguishable from his, and the wording is often remarkably close to that which he used to Cushing and others during February. We consequently agree with Verner Crane’s conjecture that he was informing his constituents, in Massachusetts and Pennsylvania respectively, of his treatment by the ministry, in accounts that were akin to but different from his private report to the Speaker.
An analysis of the possible explanations for the published accounts buttresses this conjecture. In logic the possibilities are four: (1) both documents, the extract printed in Philadelphia and this letter printed in Boston, were concocted out of Franklin’s report to Cushing; (2) the extract was concocted and the letter genuine; (3) the letter was concocted and the extract genuine; (4) both were genuine. The timing rules out (1) and (2): the extract appeared in Philadelphia on April 20, and the report did not reach Cushing in Boston until April 21 or 22. If the extract was genuine, the other part of (3) is highly improbable because of one detail: both letter and extract say, in different ways and with different degrees of emphasis, that no inferior American court would have treated Franklin as the Privy Council had. This passage is not in the report to the Speaker; the supposition that some one revising that report for publication in Boston on the 25th had prior notice of an extract that was not published in Philadelphia until the 20th, or hit independently on an idea contained in the extract, strains credulity. Hence the most plausible explanation is (4), that this letter and the extract were Franklin’s handiwork.
By far his fullest account, however, was the one he sent to Cushing. The bulk of our annotation will consequently be found there and in the record of the hearings above, January 11 and 29.
  
  [On or after February 7, 1774]
    To the Printers

The Petition of the late House of Representatives for the removal of Hutchinson and Oliver, has shared the same fate with most if not all other petitions which have been offered to the throne during the present reign. I have endeavoured to collect some of the particulars. On Saturday, the 8th of January in the Afternoon Dr. Franklin the agent of the house, unexpectedly received notice from the clerk of the council, that the lords of the committee for plantation affairs would on the Tuesday following at 12, meet at the Cock-Pit to take it under consideration. The agent sent directly to Dr. Lee, to consult with him, but he was at Bath. Mr. Bollan, the agent of his Majesty’s Council of this province, having had similar notice, and consulting with Dr. Franklin, whether it would be best to employ council, they concluded that it would be needless; but that Mr. Bollan should move to be heard in behalf of the council of the province. On Monday following very late in the afternoon, the agent of the house received another notice that Israel Mauduit agent for the governor and lieutenant-governor, had asked, and had obtained leave to be heard by council on the morrow in their behalf. The short notice seemed as if it was intended to surprize them.
On Tuesday they attended at the Cock-Pit; and the petition being read, Dr. Franklin was called upon for what he had to offer in support of it: Who acquainted them that Mr. Bollan then present, in pursuance of their notice, would speak to it. He began to speak; but objections were immediately made by some of the lords, that he being only agent for the council, which was not a party to this petition, could not properly be heard upon it. He however repeatedly endeavoured to obtain leave to speak, but without effect; they would scarce hear him out a sentence, and finally set him aside. Dr. Franklin laid before the Board the resolutions of the house which preceded the petition, and a copy of the letters on which the resolutions and petitions were founded. When the letters were taken up, Mr. Wedderburn, the solicitor-general, bro’t there as council for the governors, was allowed to object. He enquired how they were authenticated? This appeared by the authentication annexed. Lord chief justice DeGrey asked to whom the letters were directed? observing that there was no address prefixed to any of them. Dr. Franklin said, that tho’ it did not appear to whom they were directed, it appeared who had written them; their names were subscribed; the originals had been shewn to the gentlemen themselves, and they had not denied their hand-writing; and the testifications annexed proved them to be true copies. The solicitor-general then proceeded to make observations as council for the governors. Dr. Franklin said to the council, that it was some surprize to him to find council employed against the petition, having had no notice of that intention till late the preceding day; that he had not purposed troubling their lordships with the hearing of council, because he did not conceive that any point of law or right could arise out of the petition, that might require the discussion of lawyers; but if council was to be heard on the other side, he must request leave to bring council in behalf of the assembly; and that a farther day might be appointed. The solicitor general finding that his cavils against the admission of the letters were not supportable, at last said, he would admit the copies to be true manuscripts of the originals; but he should reserve to himself the right of asking certain questions when the matter came on again; such as, How the assembly came into possession of them? Through what hands? And by what means they were procured? Certainly; (replied lord chief justice DeGrey) and to whom they were directed? Thus ended the first meeting. Dr. Franklin had leave to be heard by council, and the day appointed was the 29th of January.
While the agent’s mind was thus taken up with this business, he was harassed with a subpaena from the chancellor, to attend his court the next day, at the suit of Mr. Whately, concerning the letters.
On the 29th of January the hearing began. The council for the petition opened the matter with great strength of argument as well as propriety and decency. The solicitor-general then went into what he called a history of the province for the last ten years, and bestowed plenty of abuse upon it, mingled with encomium on the governors. But the favorite part of his discourse was levelled at Dr. Franklin, who stood the butt of his invective and ribaldry for near an hour. He totally departed from the question, and was permitted to wander into a new case, the accusation of the person who merely delivered the petition, with the consideration of which no part of his conduct had any concern; charging him with stealing the letters; which if he had done, that was not the tribunal where he was to be accused and tried; the cause was already before the chancellor. Not a single lord checked and recalled this orator to the business before them; but on the contrary (a very few excepted) they seemed to enjoy highly the entertainment, and frequently burst out into loud applause. The reply of Mr. Dunning concluded; and their lordships report is dated the same day. Whether it had been preconcerted or not, every one will judge from the manner of the tryal. It contains the same kind of censure upon the petition and the petitioners, as that which was passed formerly on the petition for the removal of Bernard. This is no more than what all expected, who had proper ideas of the disposition of the King’s ministers; therefore they are not disappointed or chagrin’d. It will not perhaps be deem’d extraordinary that their lordships should conclude, as it appears they have done, that the charge against Dr. Franklin of having surreptitiously obtained the governors letters is true, merely from his silence; altho’ a single justice of the peace in America, would have seen thro’ the impropriety of passing any such censure upon such a trial; to be sure he would have tho’t it unjust and partial to have done it upon a bare charge without the least shadow of evidence. Even the Solicitor General himself, virulent as he was against the Doctor, had acquainted them, that that matter was before the Chancellor; and the impropriety of his answering before their Lordships to charges then lying in another court had been stated to them. To what purpose was it to insert this conclusion in the report, unless it was to wound the Doctor’s character. But the shaft is pointless, and indeed they have missed the mark; his character is not so vulnerable as they imagined. But supposing he had infamously obtain’d the letters, would that have alter’d the nature of them, their tendency and design? Would that have made them innocent? How weak and ridiculous is this? The truth is, the Doctor came by the letters honorably; his intention in sending them was virtuous; to lessen the breach between Britain and the Colonies, by showing that the injuries complained of by one of them did not proceed from the other, but from Traitors among themselves. The Treason thus discover’d, the Conspirators were complain’d of. The Agent is suffer’d to be abus’d by a Solicitor; the Complaint called, I had like to have said judg’d, false, vexatious, scandalous; and the Complainers, factious and seditious. The pain we feel on Dr. Franklin’s account is lost in what we feel for America and for Britain. When Petitions and Complaints of Grievances are so odious to Government, that even the mere hand that conveys them becomes obnoxious, how is peace and union to be maintain’d or restored? Grievances cannot be redress’d unless they are known; and they cannot be known but thro’ complaint and petitions; if these are deem’d affronts, and the messengers punish’d as offending, who will henceforth send petitions? Who will deliver them? The consequences are plain!
The day following the hearing, Dr. Franklin was dismiss’d from his office of Deputy Postmaster. The Post Office in America thro’ his care and management of it alone, is rais’d from nothing, to produce £3000 sterl. annually, clear to the treasury. This comes out of the pockets of the Colonists. Though it is not a revenue in principle, it is in effect. It grows daily more and more valuable by the increase of correspondence. By the conduct of Administration towards Dr. Franklin, it appears as if the managers of the Post-Office, and all their train of dependants must promote their measures, or they must not expect to be continued. The post officers will in a little time become as formidable as the Commissioners of the Customs and their numerous levee. Orders have already been given (this may be depended on as fact) to the American Postmasters General, who used to have the disposition of all places under them, not to fill vacancies of value till notice of such vacancies be sent to England, and instructions thereupon receiv’d from thence. It is plain from hence, that such influence is to be a part of the system; and probable, that those vacancies will for the future be filled by officers from thence. How safe the correspondence of committees along the continent will be, thro’ the hands of such officers, is now worth consideration: especially as the Post-Office act of parliament allows a Postmaster to open letters, if warranted so to do by the order of the Secretary of State; and every provincial Secretary may be deem’d a Secretary of State in his Province. Behold Americans where matters are driving!
